Citation Nr: 0814699	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  96-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision of the No. Little Rock, 
Arkansas Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue was remanded by the Board in June 2007 after being 
remanded by the United States Court of Appeals for Veterans 
Claims (CAVC) for readjudication by the Board.  In it's June 
2007 remand, the Board asked the RO to issue the veteran a 
letter notifying him of the elements of the duty to notify as 
outlined in 38 C.F.R. § 3.159.  The RO failed to issue such a 
notification letter prior to returning the case to the Board.  
The Board must remand the claim for failing to comply with 
its previous remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

Additionally, VA treatment records from July 1963 have been 
obtained and indicate that the veteran was hospitalized for 
what was initially diagnosed as a gastro-intestinal disease 
but for which no upper gastro-intestinal disease was found 
upon examination.  At that time, the veteran reported that he 
had been in excellent health until four months prior to being 
hospitalized (despite his and other's lay statements 
asserting hospitalization within a year of separation from 
service) but also claimed to have had blood in his bowels for 
the preceding 8 years.  An examination is necessary to 
determine if these complaints are related to the veteran's 
current disability and if it is therefore at least as likely 
as not that his current disability was initially incurred in 
active duty service or was manifested to a compensable degree 
within the presumptive period (one year) after separation.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a letter outlining 
all elements of the duty to notify as 
outlined in 38 C.F.R. § 3.159, per Stegall 
v. West, 11 Vet. App. 268 (1998). 

2.  Schedule the veteran for a VA 
examination to determine whether he has a 
peptic ulcer disability that is at least 
as likely as not (i.e., a probability of 
at least 50 percent) related to a disease 
or injury in service, or which was 
manifested to a compensable degree within 
one year of separation.  A complete 
rationale for any opinion expressed should 
be included in the report.

3.  Thereafter, readjudicate the claim for 
service connection for systemic lupus.  If 
it remains denied, issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

